


Exhibit 10.1


February 24, 2015




Barbara Goodstein
257 West 86th Street
Apartment #13B
New York, NY 10024


Dear Barbara:


This letter sets forth the terms and conditions of your termination of
employment from Vonage Holdings Corp. (the “Company”) effective as of January
30, 2015 (the “Separation Date”).


You will receive the benefits described in the Separation Agreement & General
Release below in exchange for the promises set forth therein.


SEPARATION AGREEMENT & GENERAL RELEASE


THIS AGREEMENT (the “Agreement”) is entered into by and between Barbara
Goodstein (“You” or the “Employee”) and the Company.


1.
Separation Date



A.
General



Your employment with the Company terminated effective as of the Separation Date.
As of your Separation Date, all benefits and perquisites of employment
(including but not limited to the vesting of any stock options, restricted stock
units or performance shares that were granted to you) ceased, unless otherwise
stated in this Agreement.


B.
Effect on Your Equity



Following your Separation Date, you will be able to exercise any vested Company
stock options or sell any Company stock during and after the next open trading
window in accordance with the terms of the applicable equity plan and Company
policy, as set forth below. You acknowledge that the termination of your
employment does not entitle you to accelerated or continued vesting after your
Separation Date under any Non-Qualified Stock Option Agreement, Restricted Stock
Unit Agreement, the Vonage 2006 Incentive Plan, or the 2014 Long Term Incentive
Plan. You acknowledge and agree that:


(i)
pursuant to the grant of nonqualified stock options to purchase shares of the
Company’s common stock that the Company made to you with a Date of Award of
September 4, 2012, you had, as of your Separation Date, 400,000 vested and
outstanding nonqualified stock options which, notwithstanding Section 4(a) of
the applicable nonqualified stock option agreement, will terminate and be of no
force or effect one hundred eighty (180) days following your Separation Date;
and



(ii)
pursuant to the grant of nonqualified stock options to purchase shares of the
Company’s common stock that the Company made to you with a Date of Award of
April 1, 2013, you had, as of your Separation Date, 77,097 vested and
outstanding


23 Main Street • Holmdel, New Jersey 07733
Tel: 732-528-2600 • Fax: 732-202-5221



--------------------------------------------------------------------------------






nonqualified stock options which, notwithstanding Section 4(a) of the applicable
nonqualified stock option agreement, will terminate and be of no force or effect
one hundred eighty (180) days following your Separation Date.


You acknowledge and agree that, other than the 477,097 vested and outstanding
stock options specified in Subsections 1.B.(i) and 1.B.(ii) above, all other
awards of stock options, restricted stock units, performance stock units or any
other equity awards terminated, and are of no force or effect, as the Separation
Date. You further acknowledge and agree that after your Separation Date, you
remain subject to the Company’s Claw-back Policy, to which you previously
agreed.


2.
Post-Employment Payments



A.
The Company agrees to pay to you a gross sum in the amount of FOUR HUNDRED FORTY
NINE THOUSAND FIVE HUNDRED SIXTY U.S. DOLLARS (S449,560.00), which is equivalent
to fifty-two (52) weeks of your regular base salary, less applicable withholding
and deductions (the “Post-Employment Payment”). The Post-Employment Payment
shall be paid to you by the Company during its regular payroll cycle over the
twelve (12) month period following your Separation Date, but in no event less
frequently than biweekly, provided that the first payment of the Post-Employment
Payment shall be made on the sixtieth (60th) day after your Separation Date (the
“Payment Commencement Date”) and shall include payment of any amounts that
otherwise would be due prior thereto, less any applicable taxes and deductions,
but shall be reduced by any payments that the Company paid to you between the
Separation Date and the Payment Commencement Date that were not attributable to
your accrued/unused flexible days off (“FDO”). Any negative vacation balances or
travel advances owed to the Company will also be deducted, if applicable.



B.
The Company further agrees to pay you an additional gross sum in the amount of
TWO HUNDRED EIGHTY ONE THOUSAND SEVENTY THREE DOLLARS ($281,073) with respect to
your 2014 bonus, less applicable taxes (the “Bonus Payment”). Payment of the
Bonus Payment will occur on the Company’s first payroll date reasonably
practicable following the Effective Date (as defined in Section 4 below). For
purposes of clarity, you will not be eligible for any bonus, pro-rata or
otherwise based upon your or the Company’s 2015 performance.



C.
You may retain the smart phone and computer that were provided to you by the
Company (the “Retained Hardware”), provided you deliver the Retained Hardware to
the attention of Michael Porta at the Company (using a method that insures the
Retained Hardware and provides proof of delivery). Once all confidential and
other Company-related information is removed from the Retained Hardware, the
Retained Hardware will be returned to you.



D.
Your receipt of the Post-Employment Payment and the Bonus Payment is in
consideration for, among other things, the restrictive covenants and general
release of all claims to which you have agreed and is contingent upon (a) your
signing this Agreement within twenty one (21) days after your receipt of this
Agreement and (b) not revoking this Agreement within seven (7) days after
acceptance and (c) your return of all Company property, except as provided in
Section 2.C. above, including but not limited to, your identification badge,
building access key card, VPN token, WEBEX account cards, Company credit
card(s), records, reports, files and documents, whether in hardcopy or
electronic format, and any other physical property or equipment of the Company,
no later than March 9, 2015. Please contact Renee Pescatore in Human Resources
to make arrangements to return the Company’s property.



3.
Post-Termination Benefits







--------------------------------------------------------------------------------








Following your Separation Date, you will be eligible to receive six (6) months
outplacement assistance from the Company through Lee Hecht Harrison, which must
be initiated with Lee Hecht Harrison within sixty (60) days of your Separation
Date, the details of which will be provided to you under separate cover.


Your employee benefits under the Company’s employee medical, dental, vision, and
prescription drug benefit programs as currently enrolled terminated at 11:59 PM
ET on the last day of the month of your Separation Date. Your coverage for life
insurance, short and long term disability, and any other employee benefit plans
or programs terminated at 11:59 PM ET on your Separation Date. Your 401(k)
contribution, if any, and the Company’s match, if any, were deducted from your
final paycheck and will be deducted from any FDO payout, but not out of the
Post-Employment Payment or Bonus Payment you will receive in accordance with
this Agreement. At the end of the month following your Separation Date, you may
be eligible for continued health insurance under COBRA, provided that you
properly elect such benefits within the election period defined in your COBRA
package. Provided you timely elect COBRA coverage, Vonage will fully subsidize
such coverage through July 31, 2015 (a period of six (6) months from your
Separation Date). Once the subsidized period ends, you may continue the coverage
by remitting the monthly premiums directly to the COBRA administrator.  To the
extent permitted by law, you may continue on COBRA for a total period of
eighteen (18) months from your Separation Date (including the subsidized
period).


You acknowledge and understand that the payments and benefits set forth in
Section 2 and this Section 3 are at a minimum in accordance with the terms of
your offer letter dated June 25, 2012 and are ample consideration for the
General Release and Covenant Not to Sue herein. Your last regular paycheck has
been paid to you, and the portion of your accrued/unused FDO payment that was
not previously paid to you will be paid to you on the Company’s next normal
payroll date. Your last regular paycheck, your FDO payment (if applicable) the
Post-Employment Payment and the Bonus Payment constitute full payment of any
obligations to you, including, but not limited to, all salary, wages, bonuses,
accrued flexible days off (FDO) pay, commissions, holiday pay, severance pay,
employee benefits, housing allowances, relocation costs, interest, outplacement
costs, fees, reimbursable expenses, stock and any and all other benefits and
compensation or payments of any nature due to you, if any, other than (a) the
consideration set forth in this Agreement, and (b) any reasonable outstanding
expense reimbursements submitted within thirty (30) days of your Separation Date
in accordance with the Company’s standard expense reimbursement policies and
practices. You agree that you are not entitled, and will not assert that you are
entitled, to any other payment or amounts. You further acknowledge and represent
that you received any leave to which you were entitled or which you requested,
if any, under the Family Medical Leave or the NJ Family Leave Act, and that you
did not sustain any workplace injury during your employment with the Company.
  
4.
General Release



As a material inducement to the Company to enter into this Agreement and in
consideration of the Company’s obligations under this Agreement, and in return
for the consideration and post-termination benefits you are to receive pursuant
to Sections 2 and 3 above, you, for yourself, your heirs, executors,
administrators, trustees, legal representatives, successors and assigns
(collectively referred to as "Releasing Party"), hereby forever fully release
and discharge the Company, and each of its past and present affiliates, parents,
subsidiaries and divisions, and each of their past and present directors,
officers, partners, shareholders, employees and agents in their respective
capacities as such, and the heirs, executors, administrators, successors and
assigns of each of them (collectively referred to as the "Released Party"), from
all claims, charges, demands, sums of money, actions, rights, causes of action,
obligations and liabilities of any kind or of any nature whatsoever, at law or
in equity, which the Releasing Party ever had, now has or hereafter can, shall
or may have for,






--------------------------------------------------------------------------------






upon, or by reason of any matter, cause or thing whatsoever, whether known or
unknown, and whether heretofore asserted or unasserted, whether based on
contract, tort, statute, local ordinance, regulation or any comparable law in
any jurisdiction, from the beginning of the world to the date of this Agreement,
including, but not limited to, claims arising out of or relating to your
employment by the Company and the termination of such employment; claims under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers Benefit
Protection Act, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, Sections 1981 through 1988 of Title 42 of the United States Code,
the Equal Pay Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Worker Adjustment and Retraining Notification (“WARN”)
Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act, the
Sarbanes-Oxley Act, the Securities Exchange Act or any similar state law,
regulation or rule; the New Jersey Civil Rights Act, the New Jersey Equal Pay
Act, the New Jersey Law Against Discrimination, the New Jersey wage-hour and
wage-payment laws, the New Jersey Worker Health and Safety Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey Occupational Safety and Health Laws, the New Jersey Gender Equity Act,
the New Jersey Statues Annotated, "Workers' Compensation: Retaliation"
provision, the New Jersey Statutes Annotated, "Political Activities of Employee"
provision and any other federal, state or local statute, rule, regulation and
ordinance; any claims asserting wrongful termination, discrimination,
retaliation, breach of contract, breach of the covenant of good faith and fair
dealing, negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation and defamation; claims for fraud, libel, slander,
breach of implied or express, oral or written, contract, tort, promissory
estoppel, or under common law or in equity; and any claims for attorneys’ fees
and costs.


You acknowledge and agree that the Separation Benefits and other benefits to be
provided to you under this Agreement are more beneficial to you than you would
receive if you asserted your rights under the Uniformed Services Employment and
Reemployment Rights Act of 1994 as applicable.


ADEA Special Release: You acknowledge that the release of claims under the Age
Discrimination in Employment Act (“ADEA”) is subject to special waiver
protection. Therefore, you specifically agree that you knowingly and voluntarily
release and waive any rights or claims of discrimination under the ADEA. In
particular, you represent and acknowledge that you understand the following: (a)
you are waiving rights or claims for age discrimination under the ADEA in
exchange for the payments described herein, which are in addition to anything of
value to which you are otherwise entitled; (b) you have been given an
opportunity to consider fully the terms of this Agreement, for twenty one (21)
days, although you are not required to wait twenty one (21) days before signing
this Agreement (c) you have been advised to consult with an attorney of your
choosing before signing this Agreement; (d) you understand you have seven (7)
days after you sign this Agreement in which to revoke it (“Revocation Period”)
and that you may do so by providing written notice to the Company of your intent
to revoke, and actual revocation of, this Agreement, You understand and agree
that this Agreement shall not become effective or enforceable until the date
when the Revocation Period has expired without your having revoked this
Agreement prior thereto (“Effective Date”).


These releases do not release claims to enforce the terms and conditions of this
Settlement Agreement and General Release, and do not release claims that cannot
be released as a matter of law, including but not limited to (a) your right to
file a claim or participate in a charge of discrimination by the Equal
Employment Opportunity Commission, or any other local, state or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give you the right
to recover any monetary damages against the Company - your release of claims
herein bars you from recovering such monetary relief from the Company); (b)
claims under any indemnification provisions for necessary expenditures or losses
by you pursuant to applicable state law; (c) claims






--------------------------------------------------------------------------------






prohibited from release for any claim or right on account for wages due, or to
become due, or made as an advance on wages to be earned, unless payment of such
wages has been made; (d) claims made under workers’ compensation or unemployment
law; or (e) as set forth in applicable state law.


You acknowledge that you have been advised to consult with legal counsel and are
familiar with any applicable state law that prohibits the release of known and
unknown claims, and you expressly waive your rights under any such law that may
limit a general release of claims to claims that are known to exist as of the
date of this Agreement.


You understand and agree that claims or facts in addition to or different from
those which are now known or believed by you to exist may hereafter be
discovered, but it is your intention to release all claims you have or may have
against the Company, its officers, directors, employees or agents, whether known
or unknown, suspected or unsuspected.


In consideration of your agreement, covenants and the release set forth herein,
the Company hereby forever fully releases and discharges you from all claims,
charges, demands, sums of money, actions, rights, causes of action, obligations
and liabilities of any kind or of any nature whatsoever, at law or in equity, of
which the Chief Legal Officer of the Company has actual knowledge as of the date
of this Agreement, provided that nothing herein shall prevent the Company from
enforcing its Claw-back Policy against you.


5.
Covenant Not to Sue



You agree, to the fullest extent permitted by law, not to commence, maintain,
prosecute or participate in any action or proceeding of any kind against a
Released Party, their past and present affiliates, parents, subsidiaries and
divisions, or their respective directors, officers, partners, shareholders,
employees or agents, and successors or assigns, arising out of any act,
omission, transaction or occurrence occurring up to and including the date of
this Agreement concerning any of the claims released in Section 4 hereof, and
warrant that you have not done so as of the date of this Agreement.


6.
Cooperation



You agree that you shall (a) cooperate with and assist the Company and their
attorneys in any lawsuit, claim, arbitration or proceeding in which the Company
is, or may become, involved, and (b) provide information and assistance, and
shall comply with any request, and be available, to provide testimony,
assistance and information, and to furnish and execute any document required or
requested in connection with any such lawsuit, claim, arbitration or proceeding.
The Company shall reimburse you for the time that you spend cooperating with the
Company in accordance with this Section 6 that is in excess of thirty (30) hours
in the aggregate at the rate of four hundred dollars ($400.00) an hour, less any
applicable taxes and deductions. In the event that the parties reasonably
determine that there is an actual or potential conflict of interest adverse to
you that may reasonably be expected to occur in the course of your cooperation
pursuant to this Section 6, the Company shall make available to you, or shall
reimburse you for reasonable legal fees in connection with retaining, mutually
acceptable legal counsel.


7.
No Reinstatement



You hereby waive any right to, and agree not to seek reinstatement of employment
with the Company or any Released Party. The Company shall have no obligation to
rehire or otherwise engage you and its failure to do so shall not be deemed
retaliatory under any law.


8.
Confidentiality







--------------------------------------------------------------------------------








The parties agree to maintain the terms of this Agreement as confidential, and
neither party, nor any person or entity acting on such party’s behalf, shall
disclose such terms to any third party, except to such party’s attorney or as
required by law, including any disclosure required under federal securities
laws, provided that the Company may disclose such information to persons with a
business need to know the contents of this Agreement, and that you may also
disclose to your spouse or domestic partner, and for legitimate business
reasons, to legal, financial and tax advisors. You agree not to disclose, use or
otherwise misappropriate any trade secrets or other confidential and proprietary
information belonging to the Company, its employees, directors, managers,
customers, partners or suppliers, or acquired by you with respect to the
Company, its employees, directors, managers, customers, partners or suppliers,
during your employment with the Company. You acknowledge that, except as
provided in Section 12 herein, the provisions of the Company’s Employee
Confidentiality and Innovations Agreement and the Employment Covenants Agreement
which you signed effective as of March 17, 2014 (the “ECA”), shall remain in
effect after your Separation Date, and that you will inform any subsequent
employer of your obligations there under. Further, if requested to do so by the
Company after your Separation Date, you will reaffirm your obligations under the
Company’s Employee Confidentiality and Innovations Agreement and the ECA, in
writing.


9.
Non-Disparagement



You agree that neither you, nor anyone acting on your behalf, shall make,
directly or indirectly, any derogatory, disparaging or critical statement about
the Company or any of the Company’s current or former officers, directors,
employees or agents either orally, in writing or electronically, including, but
not limited to, on any social media or blogging sites, and the Company agrees
that it shall direct the Chief Executive Officer, the Chief Financial Officer,
the Chief Legal Officer, its senior human resources officer and its senior
public relations officer (the “Company Representatives”), other than in the good
faith performance of their duties or as legally or fiduciarily required in their
good faith judgment, not to disparage or encourage or induce others to disparage
you either orally, in writing or electronically, including, but not limited to,
on any social media or blogging sites. Notwithstanding anything to the contrary
contained herein, nothing in this Agreement shall prohibit or restrict you or
the Company Representatives from truthfully and in good faith: (i) disclosing
that you are no longer employed by the Company; (ii) making any disclosure of
information required by law; (iii) providing information to, or testifying or
otherwise assisting in any investigation or proceeding brought by, any federal
regulatory or law enforcement agency or legislative body, any self-regulatory
organization, or the Company’s designated legal, compliance or human resources
officers; or (iv) filing, testifying, participating in or otherwise assisting in
a proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.


10.
Survival of Agreement Terms



The covenants, representations, and agreements contained herein shall survive
the execution and delivery of this Agreement and the payment(s) referred to in
Section 2 of this Agreement.


11.
Non-Admission



It is understood and agreed that you and the Company are entering into this
Agreement voluntarily, and that this Agreement shall not in any way be construed
at any time or for any purpose as an admission: (a) against the Company of any
liability to you; or (b) that the Company has acted wrongfully with respect to
you. The Company specifically disclaims any liability for any wrongful acts
against you on the part of itself, its current and former directors, officers,
managers, employees,






--------------------------------------------------------------------------------






and agents. This Agreement shall not be offered, used or considered as evidence
in any proceeding, except to the extent necessary to enforce its terms.


12.
Survival of Prior Agreements



You agree and acknowledge that the terms set forth in the Company’s Employee
Confidentiality and Innovations Agreement, the Non-Compete Agreement, the ECA,
and the Claw-back Policy Consent Form, which were executed by Employee, will
remain in full force and effect.


13.
Legal Fees



Within thirty (30) days after presentation of appropriate documentation to the
Company, the Company shall reimburse your reasonable and documented legal fees
incurred in connection with the drafting, negotiation and execution of this
Agreement up to a maximum of twenty-two thousand five hundred dollars ($22,500).


14.
Arbitration







You and the Company further agree that any and all disputes arising out of the
terms, interpretation, application or alleged breach of this Agreement shall be
subject to binding arbitration, which shall be conducted in Monmouth County, New
Jersey, before JAMS, pursuant to its Employment Arbitration Rules and Procedures
(“JAMS” Rules”). The costs of the arbitrator shall be shared equally between the
parties. If any legal or equitable action or arbitration is necessary to enforce
the terms of this Agreement, the prevailing party shall be entitled to a
reasonable sum for attorneys’ fees and costs. Notwithstanding the foregoing,
either party shall have the right to obtain provisional remedies or interim
relief from a court of competent jurisdiction for any claim or controversy
arising out of or related to violations of Section 8 of this Agreement. THE
PARTIES HEREBY WAIVE THEIR RIGHT TO A TRIAL BY JURY AS TO THE ARBITRABLE CLAIMS.


15.
Entire Agreement/Modification/Law/Place of Litigation/Successors and Assigns



This Agreement: (a) constitutes the sole and complete understanding and
agreement between the parties hereto with respect to the matters set forth
herein, and, except as provided in Section 12 hereof, there are no other
agreements or understandings, whether written or oral and whether made
contemporaneously or otherwise, that are binding upon the parties hereto; (b)
may not be amended unless in a writing signed by the parties hereto; (c) shall
be subject to, governed by and construed and enforced in accordance with the
laws of the State of New Jersey, without reference to any conflicts of law
principles; (d) any action to enforce the terms of this Agreement shall be
brought in a court of appropriate jurisdiction sitting within the State of New
Jersey; and (e) shall inure to the benefit of and be binding upon the heirs,
devisees, legatees, executors, administrators, successors, assigns, officers,
directors and affiliates of each of the parties hereto.


16.
Enforceability



In the event that one or more provisions of this Agreement shall for any reason
be held to be illegal or unenforceable, the remaining provisions shall continue
in full force and effect. However, upon a finding that Sections 4 and/or 5
hereof, in whole or part, are illegal, or unenforceable, you shall be required,
at the option of the Company, either to return the payment referred to in
Section 2 hereof, or to execute a Release and Waiver and/or Covenant Not to Sue
that is legal and enforceable.








--------------------------------------------------------------------------------






17.
Section 409A



It is intended that the provisions of this Agreement be exempt from, or comply
with, Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and Treasury guidance thereunder as in effect from time to time
(collectively hereinafter, “Section 409A”), and, to the maximum extent
permitted, this Agreement shall be limited, construed and interpreted in
accordance with such intent. For purposes of this Agreement, references to a
“termination” or “termination of employment,” shall mean a “separation from
service” within the meaning of Section 409A. If, as of the date of your
separation from service, you are “specified employee” (within the meaning of
Section 409A(a)(2)(B)), then with regard to any payment or provision of any
payment or benefit that is considered to be “nonqualified deferred compensation”
under Section 409A and is payable upon your separation from service, such
payment or benefit shall not be made or provided until the earlier of the
expiration of the six-month-and-one-day period measured from the date of your
separation from service or your death. Upon the expiration of such delay period,
all payments and benefits delayed pursuant to this paragraph shall be paid or
reimbursed to you in a lump sum on the first business day after the delay
period, and all remaining payments shall be provided in accordance with their
regularly scheduled payment dates. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits, to be provided in any other taxable year,
provided, that, this clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred. For purposes of Section 409A, your right to receive any installment
payment pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. In no event shall the Company be
liable for any additional tax, interest or penalties that may be imposed on you
for failing to comply with Section 409A.


18.
Captions



Captions are inserted for each of reference only and shall not modify the
meaning of any provision of this Agreement.


19.
Acknowledgement



You acknowledge and agree that you have read and fully understand this
Agreement, including the release and covenant not to sue; you assent to all of
the terms and conditions of the Agreement; you have had an opportunity to
consult with counsel of your choice before signing this Agreement, or have
elected not to retain legal counsel; you are fully aware of the legal and
binding effect of this Agreement; and you are signing this Agreement knowingly
and voluntarily, without coercion, and based upon your own judgment and not in
reliance upon any promises made by the Company or any Released Party other than
those contained in this Agreement.


Barbara, if you wish to accept the terms of this Agreement, please sign on the
line provided below and return the original to my attention no later than
twenty-one (21) days following your receipt of this Agreement.




Sincerely,


/s/ Michael Porta






--------------------------------------------------------------------------------










Michael Porta
Vice President Human Resources


I have read and understand the Agreement above and agree to be bound by its
terms and conditions






Dated:     March 6, 2015                    _/s/ Barbara Goodstein___________
Barbara Goodstein
                






VONAGE HOLDINGS CORP.


                            
By: ___/s/ Michael Porta_________________________
Vice President Human Resources




